July 3, 1914. The opinion of the Court was delivered by
This was an action to recover a tract of timber land. The defendant denied plaintiffs' title, asserted title in himself, and pleaded the statute of limitation.
The plaintiffs proved a complete chain of title in themselves, which had its origin in the will of Thomas Broughton, dated in 1808. Their testimony tended to show that their predecessors in title had paid taxes on the land, and had possession more than 40 years before the trial, and that their possession continued to within 10 years before the commencement of the action, which was in 1906. They proved such acts of ownership as are usually exercised over woodland. The testimony was indefinite and somewhat conflicting as to the dates and duration of these acts, but it was sufficient to make out a primafacie case and raise the presumption of a grant from the State. Bardin v. Ins. Co., 82 S.C. 358, 64 S.E. 165;Smyly v. Colleton Co., 95 S.C. 347, 78 S.E. 1026.
The testimony did not show title in defendant, as a matter of law. He seems to have overlooked the fact that his possession did not commence until 1903, the date of the conveyance to him, and that, even if it showed such possession in him and his grantors as would warrant the presumption of a grant from the State, still the issue should have been submitted to the jury, whose province it was to determine the character and duration of *Page 114 
the possession which was relied upon by both parties.Smyly v. Colleton Co., supra.
There was, therefore, no error in submitting the case to the jury or in refusing to set aside the verdict.
Affirmed.
MR. JUSTICE GAGE dd not sit in this case.